IN THE
                          TENTH COURT OF APPEALS

                                 No. 10-09-00025-CR

CHAD MARTIN MAPLES,
                                                            Appellant
v.

THE STATE OF TEXAS,
                                                            Appellee



                           From the 18th District Court
                             Johnson County, Texas
                              Trial Court No. F38885


                          MEMORANDUM OPINION


      Chad Martin Maples appeals from a plea-bargained judgment of conviction. The

Clerk of this Court warned Maples that because the trial court noted on the certification

of defendant’s right of appeal that he had no right of appeal and he had signed a waiver

of his right to appeal, the Court might dismiss the appeal unless, within 21 days, we

received a certification stating that Maples has a right to appeal or a response was filed

showing grounds for continuing the appeal. See TEX. R. APP. P. 25.2(d); Chavez v. State,

183 S.W.3d 675, 680 (Tex. Crim. App. 2006).
        Maples has not responded to the Clerk’s warning, and we have not received a

certification stating that he has a right to appeal. This appeal is dismissed. See Chavez,
183 S.W.3d at 680; Davis v. State, 205 S.W.3d 606, 607 (Tex. App.—Waco 2006, no pet.).



                                                REX D. DAVIS
                                                Justice

Before Chief Justice Gray,
       Justice Reyna, and
       Justice Davis
Dismissed
Opinion delivered and filed March 4, 2009
Do not publish
[CR25]




Maples v. State                                                                     Page 2